



Exhibit 10.4


Vera Bradley, Inc.
2014 Executive Severance Plan
Amended May 30, 2018
(Executive Officer)
The purpose of this Vera Bradley, Inc. 2014 Executive Severance Plan (the
“Plan”) is to better provide for the retention of key employees through
providing them with a higher degree of financial security, on the terms and
conditions hereinafter stated. The Plan is intended to be a severance pay plan
governed by Title I of ERISA primarily for the purpose of providing benefits for
a select group of management or highly compensated employees.
The Plan, as set forth herein, is an employee welfare benefit plan within the
meaning of Section 3(1) of ERISA, and the Company intends that the Plan be
administered in accordance with the applicable requirements of ERISA. This Plan
document, including Appendix A, is also the summary plan description of the
Plan.
1.
Definitions. Capitalized terms in the Plan shall have the meaning set forth
below, except as otherwise provided in the text of the Plan.

a.
“Accrued Amounts” has the meaning set forth in Section 3(a) hereof.

b.
“Affiliate” means any corporation that is a parent or subsidiary corporation (as
Code Sections 424(e) and (f) define those terms) with respect to the Company.

c.
“Base Incentive Amount” has the meaning set forth in Section 3(b)(iii) hereof.

d.
“Base Salary” means a Participant's gross base salary (before taxes and
deductions) paid by the Company to the Participant during the relevant fiscal
year. Base Salary does not include any incentive, non-cash, equity or similar
compensation or award, or any contributions to any employee benefit plan made on
behalf of a Participant by the Company (other than contributions elected by the
Participant under Code Sections 401(k) or 125).

e.
“Board” means the Board of Directors of Vera Bradley, Inc.

f.
“Cause” means: (i) an intentional act of fraud, embezzlement or theft by a
Participant in connection with a Participant’s duties or in the course of a
Participant’s employment with the Company or an Affiliate; (ii) a Participant’s
intentional wrongful material damage to the property of the Company or its
Affiliates; (iii) a Participant’s intentional material breach of Section 7
hereof while such Participant remains in the employ of the Company or an
Affiliate; (iv) an act of Gross Misconduct (as defined below); or (v) a
conviction for a misdemeanor involving moral turpitude or a charge of a felony;
and, in each case, the reasonable, good faith determination by the Board that
any such act or omission may be harmful to the Company or an Affiliate. For
purposes of this Plan, “Gross Misconduct” shall mean a willful or grossly
negligent act or omission that has or will have a material and adverse impact on
the business or reputation of the Company or its Affiliates, or on the business
of the customers or suppliers of the Company or its Affiliates as such relate to
the Company. In addition, a Participant’s employment shall be deemed to have
terminated for Cause if, based on facts and circumstances discovered after the
Participant’s employment has terminated, the Board determines in reasonable good
faith, within one (1) year after the Participant’s employment terminated, and
after appropriate investigation and an opportunity for the Participant to be
interviewed (with or without counsel as the Participant may determine) by a
subcommittee of the independent Board members or its representative, that the
Participant committed an act that would have justified a termination for Cause.

g.
“CEO Direct Report” means a Participant who is designated to be a CEO Direct
Report by the Plan Administrator.

h.
“Change in Control” means the occurrence of any one or more of the following:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the Securities and Exchange Commission as in effect on the date of this
Award), other than (i) Barbara Baekgaard, Patricia Miller, Mike Ray and Kim
Colby and their respective heirs and descendants and any trust established for
the benefit of such Persons, (ii) the Company or a company owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (iii) any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate, of securities of the Company representing more than twenty-five
percent (25%) of the combined voting power of the Company's then outstanding
securities; (b) the occupation of a majority of the seats (other than vacant
seats) on the Board by Persons who were neither (i) nominated by the Board nor
(ii) appointed by directors so nominated; or (c) the consummation of (i) an
agreement for the sale or disposition of all or substantially all of the
Company's assets, or (ii) a merger, consolidation or reorganization of the
Company with or involving any






--------------------------------------------------------------------------------





other company, other than a merger, consolidation or reorganization that results
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger, consolidation or
reorganization. Notwithstanding the foregoing, any amount payable under this
Plan is nonqualified deferred compensation for purposes of Code Section 409A,
and if a payment of such amount would be accelerated or otherwise triggered upon
a “Change in Control,” then the foregoing definition is modified, only to the
extent necessary to avoid the imposition of an excise tax under Code Section
409A, to mean a “change in control event” as such term is defined for purposes
of Code Section 409A.
i.
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985 and the
interpretive and regulatory guidance issued thereunder, as amended from time to
time.

j.
“COBRA Benefits” has the meaning given in Section 3(b)(iv) of the Plan.

k.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

l.
“Code Section 409A” means Section 409A of the Code and all interpretive and
regulatory guidance provided thereunder, as amended from time to time.

m.
“Company” means Vera Bradley, Inc.

n.
“Competitor” has the meaning given in Section 7(a)(i) of the Plan.

o.
“Confidential Information” has the meaning given Section 7(b) of the Plan.

p.
“Denial Notice” has the meaning given in Section 5(c)(i) of the Plan.

q.
“Disability” shall mean that the Participant is unable to perform substantially,
by reason of physical or mental incapacity, the Participant’s duties or
obligations, with or without reasonable accommodation as defined in the
Americans with Disabilities Act and implementing regulations, for a period of
one hundred and eighty (180) consecutive calendar days in any 360-calendar day
period.

r.
“Effective Date” means June 1, 2014.

s.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

t.
“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
thereunder, as amended from time to time.

u.
“Good Reason” means the occurrence of any of the following events without the
Participant’s express written consent, which event has not been (or is not able
to be) cured by the Company within thirty (30) days following the Participant’s
notice to the Company thereof:

i.
A material reduction by the Company of the Participant’s Base Salary, other than
a reduction approved by the Compensation Committee that similarly applies to all
executive employees of the Company holding the same title as the Participant,
provided that such a reduction in Base Salary shall not exceed more than ten
percent (10%) from the Participant’s highest Base Salary;

ii.
A material reduction by the Company of the annual bonus opportunity of a
Participant, other than a reduction approved by the Compensation Committee that
similarly applies to all executive employees of the Company holding the same
title as the EVP Participant or SVP Participant, provided that such a reduction
in annual target bonus opportunity shall not exceed more than ten percent (10%)
from such EVP Participant or SVP Participant’s highest target bonus opportunity
(as expressed in dollars);

iii.
A relocation of the offices of the Participant to a place greater than fifty
(50) miles in distance from the current executive offices of the Company in Fort
Wayne, Indiana; or

iv.
Only in the case of a Change in Control and only in the case of CEO Direct
Reports, the material reduction of the Participant’s authorities, duties, or
responsibilities with the Company.

A Participant must comply with the procedure set forth in Section 3(h) of this
Plan in order to effect a termination for Good Reason.
v.
“Participant” means any eligible employee who is and executive officer of the
Company and made a participant in the Plan by action of the Plan Administrator
as specified herein.

w.
“Person” has the meaning given to such term in Sections 13(d) and 14(d)(2) of
the Exchange Act.

x.
“Plan Administrator” means the Compensation Committee of the Board, or, if the
Board so determines, another committee of the Board or the Board itself.

y.
“Prorated Bonus” has the meaning given in Section 3(b)(iii) of the Plan.

z.
“Separation from Service” means a Participant’s termination of employment that
qualifies as a separation from service determined in accordance with Code
Section 409A.



2.
Participation in the Plan. The Plan Administrator may designate any employee of
the Company who is an executive officer to be a Participant. Promptly following
such designation, each Participant shall be notified of his or her participation
in a formal communication from the Plan Administrator or the Company.
Participation in the Plan shall be determined






--------------------------------------------------------------------------------





in the Plan Administrator’s sole discretion. Once participation in the Plan has
commenced, a Participant shall remain a Participant until the first to occur of
(i) the termination of the Participant’s employment under circumstances not
giving rise to a right to severance benefits under the Plan, (ii) the completion
of the delivery of all severance benefits under the Plan following the
termination of the Participant’s employment under circumstances giving rise to a
right to such benefits, (iii) the Participant’s ceasing to occupy the position
of Senior Vice President or higher with the Company, or (iv) the termination or
expiration of the Plan pursuant to Sections 6(a) or 6(b) before termination of
the Participant’s employment.


3.
Certain Obligations of the Company Following Termination of Participant's
Employment.

Following termination of a Participant's employment under the circumstances
described below, the Company will pay to such Participant the following
compensation and provide the following benefits in addition to any benefits to
which such Participant may be entitled by law in full satisfaction and final
settlement of any and all claims and demands that the Participant or the Company
may have against the other under this Plan.


a.
Termination of Employment for Any Reason. In the event of a Participant's
termination of employment for any reason, the Company shall pay or provide such
Participant (a) any unpaid Base Salary through the date of termination, (b) any
benefits (including, without limitation, any unused vacation accrued) accrued
and vested under the terms of the Company’s employee benefit plans, and (c) any
unreimbursed expenses incurred, up to and including the effective date of such
termination, to which the Participant may be entitled under the terms of any
applicable policy, arrangement, plan or program, other than the Company’s annual
cash bonus plan (collectively, the "Accrued Amounts").



b.
Termination Without Cause by the Company. In the event that the Company
terminates a Participant's employment without Cause, other than in anticipation
of, upon, or during the twenty-four (24) months after a Change in Control, such
Participant shall be entitled to the following payments and benefits, subject to
Sections 7 and 8 hereof:

i.
The Accrued Amounts, payable as soon as reasonably practicable following the
date of termination;

ii.
Any annual bonus that has been earned in the fiscal year prior to the employment
termination that has not yet been paid, payable at the time payment is made to
other similarly situated executives of the Company, but in no event later than
two and one-half (2½) months after the close of the year in which the
Participant becomes vested in such bonus;

iii.
Provided that the Participant’s employment is terminated on a date that is later
than the last day of the first fiscal quarter of the applicable fiscal year, a
pro rata portion of the amount of the annual bonus, if any, the Participant
would have received under the Company’s annual cash bonus plan for the year in
which the Participant's employment terminated (hereinafter, the "Prorated
Bonus"). The Company shall determine the annual bonus, if any, the Participant
would have earned under the Company’s annual cash bonus plan had the Participant
been employed through the end of the applicable period (the "Base Incentive
Amount"), in accordance with the methods used to calculate the annual bonus for
the Company's other similarly situated executives in the applicable annual bonus
plan. The Prorated Bonus to be paid pursuant to this Section shall be determined
by multiplying the Base Incentive Amount by a fraction, the numerator of which
is the number of calendar days from the beginning of the applicable fiscal year
in which the termination occurred through the date of termination and the
denominator of which is 365. Any Prorated Bonus payment due under this Section
shall be paid at the time payment is made to other similarly situated executives
in the applicable annual bonus plan, but in no event later than two and one-half
(2½) months after the close of the fiscal year in which the Participant ‘s
employment terminated;

iv.
Payment of the Participant's COBRA premiums (sufficient to cover full family
health care, if the Participant has elected family coverage) for a period of up
to twelve (12) months following the termination of the Participant's employment
if the Participant elects such COBRA coverage. The foregoing notwithstanding,
the Company's obligation to provide the payment described in the preceding
sentence shall cease on the date the Participant becomes eligible for coverage
under another group health plan offered by a new employer of the Participant or
covered under a group health plan of the employer of the Participant's spouse,
in either case, which does not impose pre-existing condition limitations on the
Participant's coverage. Nothing herein shall be construed to extend the period
of time over which COBRA continuation coverage shall be provided to a
Participant or the Participant’s dependents beyond that mandated by law. (The
foregoing benefits are hereinafter referred to as the "COBRA Benefits");

v.
A lump sum payment equal to one and one-quarter (1.25) times the sum of (A) Base
Salary, plus (B) the target annual bonus for the fiscal year of termination,
payable within ten (10) calendar days after






--------------------------------------------------------------------------------





the Participant's delivery to the Company and non-revocation of an executed and
enforceable Release, in accordance with and subject to Section 8.


c.
Termination for Good Reason by a Participant. In the event that a Participant
terminates employment for Good Reason, other than in anticipation of, upon, or
during the twenty-four (24) months after a Change in Control, such Participant
shall be entitled to the following payments and benefits, subject to Sections 7
and 8:

i.
The Accrued Amounts, as soon as reasonably practicable following the date of
termination;

ii.
Any annual bonus that has been earned in the fiscal year prior to the employment
termination that has not yet been paid, payable at the time payment is made to
other similarly situated executives of the Company, but in no event later than
two and one-half (2½) months after the close of the year in which the
Participant becomes vested in such bonus;

iii.
The Prorated Bonus, if any, the Participant would have received for the year in
which the Participant's employment terminated, payable at the time payment is
made to other similarly situated executives of the Company, but in no event
later than two and one-half (2½) months after the close of the fiscal year in
which the Participant's employment terminated;

iv.
The Cobra Benefits;

v.
A lump sum payment equal to one and one-quarter (1.25) times the sum of (A) Base
Salary, plus (B) the target annual bonus for the fiscal year of termination,
payable within ten (10) calendar days after the Participant's delivery to the
Company and non-revocation of an executed and enforceable Release, in accordance
with and subject to Section 8.



d.
Termination by the Company for Cause, or by a Participant without Good Reason.
In the event that the Company terminates any Participant's employment for Cause,
or a Participant terminates such Participant’s employment without Good Reason,
the Participant shall be entitled to no further compensation or other benefits
under this Plan except for the Accrued Amounts, payable in a single lump sum as
soon as reasonably practicable following the date of termination.



e.
Death; Disability. In the event that a Participant's employment is terminated by
reason of the Participant's death or for Disability, the Participant or the
Participant's estate, as the case may be, shall be entitled to the following
payments and benefits:

i.
The Accrued Amounts, as soon as reasonably practicable following the date of
termination;

ii.
Any annual bonus that has been earned in the fiscal year prior to the employment
termination that has not yet been paid, payable at the time payment is made to
other similarly situated executives of the Company, but in no event later than
two and one-half (2½) months after the close of the year in which the
Participant becomes vested in such bonus;

iii.
The Prorated Bonus, if any, the Participant would have received for the year in
which the Participant's employment terminated, payable at the time payment is
made to other similarly situated executives of the Company, but in no event
later than two and one-half (2½) months after the close of the fiscal year in
which the Participant's employment terminated; and

iv.
The COBRA Benefits.



f.
Termination in Connection With a Change in Control. In the event that a
Participant's employment is terminated in anticipation of, upon or within
twenty-four (24) months following a Change in Control, by the Company without
Cause or by the Participant for Good Reason, the Participant shall be entitled
to the following payments, subject to Sections 7 and 8 hereof;

i.
The Accrued Amounts, as soon as reasonably practicable following the date of
termination;

ii.
Any annual bonus that has been earned in the fiscal year prior to the employment
termination that has not yet been paid, payable at the time payment is made to
other similarly situated executives of the Company, but in no event later than
two and one-half (2½) months after the close of the year in which the
Participant becomes vested in such Bonus;

iii.
A payment equal to the Participant’s target bonus under the Company’s annual
cash bonus plan prorated for the number of weeks the Participant was actually
employed during the fiscal year in which the Participant's employment
terminated, payable within ten (10) calendar days after the Participant's
delivery to the Company and non-revocation of an executed and enforceable
Release, in accordance with and subject to Section 8;

iv.
The COBRA Benefits;

v.
Reimbursement for outplacement assistance up to a maximum amount of $30,000, for
a period of up to one year;






--------------------------------------------------------------------------------





vi.
a lump sum payment equal to the sum of (A) Base Salary, plus (B) target annual
bonus for the fiscal year of termination, payable within ten (10) calendar days
after the Participant's delivery to the Company and non-revocation of an
executed and enforceable Release, in accordance with and subject to Section 8;
plusIn exchange for the Participant's continued compliance with the Restrictive
Covenants in Section 7 after the date of the Change in Control, a lump sum
payment equal to seventy-five (75) percent of the sum of (A) Base Salary, plus
(B) target annual bonus for the fiscal year of termination, payable after the
date of termination and within ten (10) calendar days after the Participant's
delivery to the Company and non-revocation of an executed and enforceable
Release, in accordance with and subject to Section 8, or, if the termination was
in anticipation of a Change in Control, payable after the date of the Change in
Control and within ten (10) calendar days after the Participant's delivery to
the Company and non-revocation of an executed and enforceable Release, in
accordance with and subject to Section 8; provided that, if the Participant
previously has delivered and not revoked an executed an enforceable Release in
connection with his termination of employment before the Change in Control, the
additional Release required by this clause shall only apply to the period
between the execution and delivery of an enforceable Release upon the
Participant's termination of employment and the date of the Change in Control
(the “CIC Severance Payment”);



g.
Section 280G

i.
If a Change in Control occurs and payments are made under Section 3(f), and a
final determination is made by legislation, regulation, or ruling directed to a
Participant or the Company, by court decision, or by independent tax counsel,
that the aggregate amount of any payments made to a Participant under this Plan
and any other agreement, plan, program or policy of the Company in connection
with, on account of, or as a result of, such Change in Control ("Total
Payments") will be subject to an excise tax under the provisions of Code Section
4999, or any successor section thereof ("Excise Tax"), the Total Payments shall
be reduced (beginning with those that are exempt from Code Section 409A) so that
the maximum amount of the Total Payments (after reduction) shall be one dollar
($1.00) less than the amount that would cause the Total Payments to be subject
to the Excise Tax; provided, however, that the Total Payments shall only be
reduced to the extent that the after-tax value of amounts received by the
Participant after application of the above reduction would exceed the after-tax
value of the Total Payments received without application of such reduction. For
this purpose, the after-tax value of an amount shall be determined taking into
account all federal, state, and local income, employment, and excise taxes
applicable to such amount. In making any determination as to whether the Total
Payments would be subject to an Excise Tax, consideration shall be given to
whether any portion of the Total Payments could reasonably be considered, based
on the relevant facts and circumstances, to be reasonable compensation for
services rendered (whether before or after the consummation of the applicable
Change in Control). To the extent Total Payments must be reduced pursuant to
this Section, the Company, without consulting the Participant, will reduce the
Total Payments to achieve the best economic benefit, and to the extent
economically equivalent, on a pro-rata basis.

ii.
In the event that upon any audit by the Internal Revenue Service, or by a state
or local taxing authority, of the Total Payments, a change is determined to be
required in the amount of taxes paid by, or Total Payments made to, Participant,
appropriate adjustments will be made under this Plan such that the net amount
that is payable to the Participant after taking into account the provisions of
Code Section 4999 will reflect the intent of the parties as expressed in this
Section 3(g). The Participant shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require payment of an
Excise Tax or an additional Excise Tax on the Total Payments (a "Claim"). Such
notification shall be given as soon as practicable but no later than ten (10)
business days after the Participant is informed in writing of such Claim and
shall apprise the Company of the nature of such Claim and the date on which such
Claim is requested to be paid. The Participant shall not pay such Claim prior to
the expiration of the thirty (30) calendar day period following the date on
which the Participant gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such Claim is due).
If the Company notifies the Participant in writing prior to the expiration of
such period that it desires to contest such Claim, the Participant shall: (1)
give the Company any information reasonably requested by the Company relating to
such Claim, (2) take such action in connection with contesting such Claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such Claim by
an attorney reasonably selected by the Company, (3) cooperate with the Company
in good faith in order to contest effectively such Claim, and (4) permit the
Company to participate in any proceedings relating to such Claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such






--------------------------------------------------------------------------------





contest and shall indemnify and hold the Participant harmless for any Excise
Tax, additional Excise Tax, or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this Section
3(g), the Company, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such Claim and may, at its sole option, either direct
the Participant to pay the tax claimed and sue for a refund or contest the Claim
in any permissible manner, and the Participant agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one (1) or more appellate courts, as the Company shall
determine, provided, however, that if the Company directs the Participant to pay
such Claim and sue for a refund, the Company shall advance the amount of such
payment to the Participant on an interest-free basis or, if such an advance is
not permissible under applicable law, pay the amount of such payment to the
Participant as additional compensation, and shall indemnify and hold the
Participant harmless from any Excise Tax, additional Excise Tax, or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or additional compensation; and further provided that any extension
of the statute of limitations relating to payment of taxes for the taxable year
of the Participant with respect to which such contested amount is claimed to be
due is limited solely to such contested amount. The Company shall reimburse any
fees and expenses provided for under this Section 3(f)(ii) on or before the last
day of the Participant's taxable year following the taxable year in which the
fee or expense was incurred, and in accordance with the other requirements of
Code Section 409A.
iii.
If, after the receipt by the Participant of an amount advanced or paid by the
Company pursuant to Section 3(f) above, the Participant becomes entitled to
receive any refund with respect to such Claim, the Participant shall (subject to
the Company's complying with the requirements of Section 3(f) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Participant of an amount advanced by the Company pursuant to Section 3(f), a
determination is made that the Participant shall not be entitled to any refund
with respect to such Claim and the Company does not notify the Participant in
writing of its intent to contest such denial of refund prior to the expiration
of sixty (60) calendar days after such determination, then such advance shall be
forgiven and shall not be required to be repaid.



h.
Process for Termination for Good Reason. Where applicable (including, for the
avoidance of doubt, whether or not in anticipation of, upon or in the
twenty-four (24) months following a Change in Control), a Participant may
terminate employment for Good Reason by giving the Company thirty (30) calendar
days’ prior written notice; provided that, if Participant purports to terminate
employment for Good Reason, the Participant must give the Company written notice
of the Participant’s intent to terminate for Good Reason within sixty (60)
calendar days of the occurrence of the event that allegedly constitutes Good
Reason. The Company shall have a right to cure the event(s) or omission(s)
alleged to constitute Good Reason for a period of thirty (30) calendar days
after notice from the Participant of the Participant’s intention to terminate
for Good Reason and, if not cured, the Participant may terminate employment
within one hundred twenty (120) calendar days of the occurrence of the event
that allegedly constitutes Good Reason. The Company in its discretion may elect
a termination date that is earlier than the conclusion of the sixty (60)
calendar day notice period, but the termination shall still be deemed a
voluntary termination by the Participant with Good Reason under this Section.



i.
Effect on Equity Grants. Unless otherwise expressly set forth elsewhere in this
Plan, the treatment of any equity compensation awards held by a Participant
shall be governed by the terms of the plan or agreement under which such awards
were granted and this Plan shall not be interpreted in any way to revise or
amend the terms of any such grant.



4.
Mitigation; Offset. Participants shall not be required to mitigate the amount of
any payment or benefit provided for in the Plan by seeking other employment or
otherwise and no such payment or benefit shall be offset or reduced by the
amount of any compensation or benefits provided to a Participant in any
subsequent employment. Except as otherwise provided in connection with the
vesting of equity grants, which shall be governed in accordance with their
corresponding grant documents, the severance payments and benefits under the
Plan to a Participant are intended to constitute the exclusive payments and
benefits in the nature of severance or termination pay that shall be due to a
Participant upon termination of his or her employment and shall be in lieu of
(or offset by) any other such payments or benefits under any agreement, plan,
practice or policy of the Company or any of its affiliates. The severance
payments and benefits to which a Participant is otherwise entitled shall be
further reduced (but not below zero) by any payments or benefits to which the
Participant may be entitled under any federal, state or local plant-closing (or
similar or analogous) law (including, without limitation, the U.S. Worker
Adjustment and Retraining Notification Act).














--------------------------------------------------------------------------------





5.
Administration of the Plan.



a.
Plan Administrator; Notice. The general administration of the Plan and the
responsibility for carrying out the provisions of the Plan will be placed with
the Plan Administrator. Any and all notices, requests, demands, and other
communications provided for herein shall be sufficient if in writing and shall
be deemed to have been duly given if delivered by hand or if sent by registered
or certified mail, return receipt requested. Notice shall be deemed to have been
given when notice is received by the party on whom the notice was served. Notice
to the Plan Administrator shall be sent to the following address, with attention
to the Plan Administrator:

Vera Bradley, Inc.
12420 Stonebridge Road
Roanoke, IN 46783
Attention: General Counsel
Notice to the Participant shall be addressed to the Participant at the
Participant’s last mailing or electronic mailing address as shown on the records
of the Company.
b.
Duties and Powers. The Plan Administrator is the named fiduciary of the Plan and
will have all powers necessary and or helpful to administering the Plan in all
its details. This authority includes, but is not limited to, determining
eligibility for participation and, where clearly stated in the designation of
Plan participation and subsequently in the notice to a Participant of Plan
participation, varying the terms of the Plan with respect to a particular
Participant; making rules and regulations for the administration of the Plan
that are consistent with the terms and provisions of the Plan; construing all
terms, provisions, conditions and limitations of the Plan, and resolving
ambiguities, correcting deficiencies and supplying omissions; determining all
questions arising out of, or in connection with, cases in which the Plan
Administrator deems such a determination advisable; and amending the Plan. The
Plan Administrator shall have the full discretion to exercise the powers
conferred by the Plan, and all such acts and determinations will be final,
binding and conclusive upon all interested parties. The Plan Administrator shall
also have the authority to designate other individuals to exercise the powers of
the Plan Administrator on its behalf.



c.
Claims. The Company will pay benefits under this Plan to the Participant without
requiring a formal written claim filed by the Participant. However, if any
Participant believes he or she is being denied any rights or benefits under the
Plan, such Participant may file a claim in writing with the Plan Administrator,
as described below.

i.
The Plan Administrator shall determine whether or not to approve a claim for
severance benefits within ninety (90) calendar days after receiving it. If the
Plan Administrator wholly or partially denies a Participant’s claim for
benefits, the Plan Administrator shall give the claimant written notice of such
denial (a “Denial Notice”) within such ninety (90) day period, setting forth:

1.
The specific reason(s) for the denial;

2.
Specific reference to pertinent Plan provisions on which the denial is based;

3.
A description of any additional material or information which must be submitted
to perfect the claim, and an explanation of why such material or information is
necessary; and

4.
An explanation of the Plan’s review procedure as set forth in Section 5(c)(ii)
below.

ii.
If a Participant wishes to appeal the denial or partial denial of a claim for
benefits under the Plan, the Participant shall so notify the Plan Administrator
in writing within sixty (60) calendar days after receiving the Denial Notice,
during which period the Participant shall have the right to submit to the Plan
Administrator written materials or information in support of his or her claim
(which shall include any materials or information requested in the Denial
Notice). If the Participant so requests, the Plan Administrator shall afford the
Participant the opportunity, before the end of such sixty-day period, to meet
with the Plan Administrator to discuss his or her claim. In addition, upon
request, the Participant shall be provided, free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Participant’s claim for benefits. The Plan Administrator shall make a final
determination with respect to such claim, and shall notify the Participant of
the determination, within sixty (60) calendar days following the end of the
sixty (60) day appeal period. The Plan Administrator’s decision on review shall
be final and binding upon a Participant. If a Participant fails to request an
appeal within this timeframe, it shall be conclusively determined for all
purposes that the denial of the claim is correct.






--------------------------------------------------------------------------------





iii.
If a claim involves a Disability determination, the claims and review procedures
described above will apply but the time limits will differ. The Plan
Administrator will have forty-five (45) calendar days to respond to the initial
claim, and the Participant will have one hundred eighty (180) calendar days
after receiving a Denial Notice for a claim involving a Disability determination
in which to submit a request for review of the Denial Notice. The Plan
Administrator shall reach a final decision and notify the Participant in writing
of the decision within forty-five (45) calendar days after the date it receives
the Participant's request for review.

iv.
The claim and review procedures described above must be utilized before a legal
action may be brought against the Company or the Plan. Any legal action must be
filed within one (1) year of receiving final notice of a denied claim.

 
6.
Plan Amendment and Termination; Successors



a.
Amendment and Termination. The Plan, and any part thereof, is subject to
amendment, waiver or individual adjustment by the Plan Administrator at any time
and from time to time, for any reason, provided that no such amendment, waiver,
adjustment or termination shall decrease or otherwise adversely affect the
rights or entitlements possessed by a Participant, whether prior to or after
such Participant’s termination of employment, and whether with respect to
benefits under the Plan to which a Participant is then entitled or with respect
to which such Participant may become entitled upon a termination for Good Reason
or without Cause, without such Participant’s written consent; provided, however,
that no amendment of this plan shall be effective until twelve (12) months
following written notice to all Participants.



b.
Plan Expiration. The Plan shall automatically renew on December 31 of each year,
unless the Plan Administrator provides advanced written notice to Participants
at least six (6) months prior to the end of the then current term; provided,
however, that this Plan may in no event be terminated in the twenty-four (24)
months following a Change in Control. No termination of employment of an
individual occurring after such expiration shall give rise to any rights to
severance benefits under the Plan, but such expiration shall have no effect on
the severance benefits to which any Participant whose termination of employment
occurs on or prior to such date is entitled. For the avoidance of doubt,
following the termination of the Plan, the Company or its successor shall remain
obligated to discharge any payment obligations under the Plan that arose prior
to such termination.



c.
Successors. The Company shall cause the Plan to be assumed by any successor of
the Company, whether such succession occurs by merger, asset acquisition or
otherwise, unless such assumption would occur by operation of law.

7.
Restrictive Covenants.



a.
Non-Competition. The Participant understands the global nature of the Company's
businesses and the effort the Company undertakes to develop and protect its
business, goodwill, confidential information and competitive advantage.
Accordingly, the Participant recognizes and agrees that the scope and duration
of the restrictions described in this Section 7 are reasonable and necessary to
protect the legitimate business interests of the Company. All payments and
benefits to the Participant under this Plan are conditioned expressly on the
Participant's compliance with each of the provisions of this Section 7. During
the period of the Participant's employment and for a period of one (1) year
following Participant's termination of employment for any reason, the
Participant shall not:

i.
Associate, directly or indirectly, as an employee, officer, director, agent,
partner, owner, stockholder, representative, consultant, or vendor with, for, or
on behalf of any Competitor (as defined below) (as an “Association”), unless the
Plan Administrator in the exercise of its reasonable discretion has approved
each Association in accordance with the following sentence. The Plan
Administrator’s approval for an Association will be evidenced exclusively by a
written agreement that has been executed and delivered by, and is legally
binding on, the Company and the Participant, that includes terms and conditions
that the Plan Administrator deems reasonably necessary to preserve its goodwill
and the confidentiality of the Confidential Information (as defined below) in
accordance with this Plan, and that includes all other terms and conditions that
the Plan Administrator determines in its sole discretion are reasonably
necessary under the circumstances. The restrictions in the foregoing sentences
of this Section 7(a)(i) apply to the Participant’s direct and indirect
performance of the same or similar activities the Participant has performed for
the Company or any of its Affiliates and to all other activities that reasonably
could lead to the use or the disclosure of Confidential Information. The
Participant will not have violated this Section 7(a)(i) solely as a result of
the Participant’s investment in capital stock






--------------------------------------------------------------------------------





or other securities of a Competitor or any of its Affiliates listed on a
national securities exchange or actively traded in the over-the-counter market
if the Participant and the members of the Participant’s immediate family do not,
directly or indirectly, hold more than one percent of all such shares of capital
stock or securities issued and outstanding. For purposes of this Plan, the term
“Competitor” means each entity, company, enterprise or group, including any
newly started one, which is engaged in the sale of the following product
categories: duffel bags, backpacks, totes, or handbags and whose annual sales
revenue is less than three hundred million dollars ($300,000,000) or an entity,
company enterprise or group set forth on Appendix C hereto, which the Plan
Administrator shall amend and update not later than March 31 of each year, or at
any other time it deems necessary or desirable, in its sole and absolute
discretion.
ii.
solicit or accept if offered to the Participant, with or without solicitation,
on the Participant’s own behalf or on behalf of any other person, the services
of any person who is a then-current employee of the Company (or was an employee
of the Company during the year preceding such solicitation), (B) solicit any of
the Company's then-current employees (or an individual who was employed by or
engaged by the Company during the year preceding such solicitation) to terminate
employment or an engagement with the Company, not including any general,
non-targeted advertising, or (C) agree to hire any then-current employee (or an
individual who was an employee of the Company during the year preceding such
hire) of the Company into employment with the Participant or any company,
individual or other entity; provided that the foregoing shall not be violated by
a hiring with respect to which the Participant had no personal involvement in
any manner or by the Participant serving as a reference upon request; or

iii.
On behalf of a Competitor, directly or indirectly divert or attempt to divert
from the Company any business in which the Company has been actively engaged
during the Participant's employment, nor interfere with the relationships of the
Company or with their sources of business.



b.
Confidentiality. The Participant recognizes that the Company will disclose
Confidential Information to the Participant during the period of the
Participant's employment to enable the Participant to perform his duties.
Subject to the following sentence, the Participant shall not during the
Participant’s employment (except in connection with the proper performance of
the Participant’s duties) and thereafter, without the prior written consent of
the Board, disclose to any person or entity, or use for any reason or purpose,
any material or significant Confidential Information concerning the business of
the Company that Participant obtained in the course of Participant's employment.
This Section shall not be applicable if and to the extent Participant is
required to testify in a legislative, judicial or regulatory proceeding pursuant
to an order of Congress, any state or local legislature, a judge, or an
administrative law judge, or if such Confidential Information is required to be
disclosed by the Participant by any law, regulation or order of any court or
regulatory commission, department or agency; provided, however, that the
Participant shall provide the Company with prompt notice thereof so that the
Company may seek an appropriate protective order and/or waive compliance with
this Section with respect to such requirement. In the absence of a protective
order or the receipt of waiver hereunder, if the Participant is nonetheless, in
the opinion of the Participant's counsel, compelled to furnish the Company's
confidential information to any third party or else stand liable for contempt or
suffer other censure or penalty, such party may furnish such information without
liability under this Section or otherwise. The Participant further agrees that
if the Participant's employment is terminated for any reason, the Participant
will not take, but will leave with the Company, all records and papers and all
matter of whatever nature that bears Confidential Information of the Company.
For purposes of this Plan, the term "Confidential Information" shall include,
but not be limited to, product assortment, product design, prints, any and all
records, notes, memoranda, data, writings, research, personnel information,
customer information, pricing, sales and marketing information, product
information or designs, supplier lists, the Company's financial information and
plans, processes, methods, techniques, systems, formulas, patents, models,
devices, compilations or any other information of whatever nature in the
possession or control of the Company, that has not been published or disclosed
to the general public, the fashion industry or the design industry. For purposes
of this Plan, the term "Confidential Information" shall not include the
Participant's personal address book.



c.
Non-disparagement. The Participant agrees not to make, repeat, authorize, or
permit any person under the Participant’s control to make, directly or
indirectly, any public statements (whether oral or written), comments, remarks,
or publications of any type or of any nature, to anyone, including but not
limited to the news media, investors, potential investors, industry analysts,
competitors, strategic partners, vendors, employees (past and present), and
customers, which would defame or disparage the business reputation, practices,
or conduct of the Company or its Affiliates (including its products, services or
its business decisions), or their employees, directors or officers, or any of
them, at any time now or in the future. The Company agrees that its Board of
Directors,






--------------------------------------------------------------------------------





Executive Vice Presidents and Chief Executive Officer will not, directly or
indirectly, make, repeat, authorize or permit any person under its, his or her
control to make any public statements (whether oral or written), comments,
remarks, or publications of any type or of any nature to anyone, including but
not limited to the news media, industry analysts, competitors, strategic
partners, vendors, employees (past and present), and customers, which would
defame or disparage the reputation of the Participant at any time now or in the
future. Nothing set forth in this Section 7(c) shall be interpreted to prohibit
the Participant, the Company, the Company's Affiliates, or the directors,
partners, officers and employees of the Company and its Affiliates from making
truthful statements (i) in the good faith normal performance of his, her or
their duties, (ii) when required by law, subpoena or court order and/or from
responding to any inquiry by any regulatory or investigatory organization, (iii)
of a normal competitive nature, or (iv) in direct rebuttal to a disparaging
statement made by another.


d.
Remedies. If the Participant violates or threatens to violate any provision of
this Section 7, the Company or its successors in interest shall be entitled, in
addition to any other remedies that they may have, including money damages, to
(i) an injunction to be issued by a court of competent jurisdiction restraining
the Participant from committing or continuing any violation of this Section 7
and, in the event of a material violation, (ii) cessation of the severance
payments and benefits provided under Section 3. In the event that the
Participant is found to have breached any provision set forth in this Section 7,
the time period provided for in that provision shall be deemed tolled (i.e., it
will not begin to run) for so long as the Participant was in violation of that
provision.



e.
Judicial Modification. If a court of competent jurisdiction declares that any
term or provision of this Section 7 is invalid or unenforceable, the Company and
the Participant intend that (i) the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration, or
geographic area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, (ii) the Company
and the Participant shall request that the court exercise that power, and (iii)
the Plan shall be enforceable as so modified after the expiration of the time
within which the judgment or decision may be appealed.

 
8.
Severance Agreement and Release. Any and all amounts payable and benefits or
additional rights provided pursuant to this Plan beyond Accrued Amounts shall
only be payable if the Participant delivers to the Company an original, signed
release of claims of the Participant occurring up to the release date, in a form
substantially the same as attached hereto as Appendix B (the "Release"). The
Company shall deliver the Release to the Participant within ten (10) calendar
days of the date the Participant's employment terminates and Participant must
deliver to the Company and not revoke an executed and enforceable Release no
later than thirty (30) calendar days after the date the Participant's employment
terminates (the "Release Deadline"). Payment of the amounts described in Section
3 shall commence no earlier than the date on which the Participant delivers to
the Company and does not revoke an executed and enforceable release as described
herein. Payment of any severance or benefits that are not exempt from Code
Section 409A shall be delayed until the Release Deadline, irrespective of when
the Participant executes the Release; provided, however, that where the
Participant's termination of employment and the Release Deadline occur within
the same fiscal year, the payment may be made up to thirty (30) calendar days
prior to the Release Deadline, and provided further that where the Participant's
termination of employment and the Release Deadline occur in two separate fiscal
years, payment may not be made before the later of January 1 of the second year
or the date that is thirty (30) calendar days prior to the Release Deadline. As
part of the Release, the Participant shall affirm that the Participant (a) has
advised the Company, in writing, of any facts that the Participant is aware of
that constitute or might constitute a violation of any ethical, legal or
contractual standards or obligations of the Company or any Affiliate, and (b) is
not aware of any existing or threatened claims, charges, or lawsuits that the
Participant has not disclosed to the Company. If the Release is not delivered to
the Company in accordance with this Section 8, the Participant shall not be
entitled to receive any benefits payable under this Plan. By accepting benefits
under this Plan, the Participant acknowledges and agrees that if the Participant
files a lawsuit or accepts recoveries, payments, or benefits based on any claims
that the Participant has released under the Release, as a condition precedent
for maintaining or participating in any lawsuit or claim, or accepting any
recoveries, payments, or benefits, the Participant shall forfeit immediately
such benefits paid under this Plan and promptly reimburse the Company for any
such benefits already provided.



9.
Miscellaneous



a.
Compensation Recovery Policy. Notwithstanding any provision in this Plan to the
contrary, payments under this Plan will be subject to any Compensation Recovery
Policy established by the Company and amended from time to time.






--------------------------------------------------------------------------------





b.
Employment Status. The Plan does not constitute a contract of employment or
impose on the Company any obligation to retain any the Participant as an
employee or to change any employment policies of the Company. A Participant’s
receipt of benefits does not constitute any sort of extension or perpetuation of
employment beyond such Participant’s actual date of employment termination.



c.
Withholding of Taxes. The Company shall withhold from any amounts payable under
the Plan all federal, state, local or other taxes that are legally required to
be withheld, as well as any other amounts authorized or required by policy,
including, but not limited to, withholding for garnishments and judgments or
other court orders.



d.
No Effect on Other Benefits. Severance benefits shall not be counted as
compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements, except to the extent expressly provided
therein.



e.
Validity and Severability. The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



f.
Settlement of Claims. The Company’s obligation to make the payments provided for
in the Plan and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, defense, recoupment or other right which the Company may have
against a Participant or others.



g.
Assignment. The Plan shall inure to the benefit of and shall be enforceable by a
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant should
die while any amount is still payable to the Participant under the Plan had the
Participant continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of the Plan to the
Participant’s estate. A Participant’s rights under the Plan shall not otherwise
be transferable or subject to lien or attachment.



h.
Governing Law. The Plan shall be governed by ERISA and, to the extent not
preempted thereby, by the substantive laws of the State of Indiana, without
regard to its internal conflicts of laws provisions.



i.
Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan must be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
the Plan are not part of the provisions herein and will have no force or effect.
Notwithstanding anything in the Plan to the contrary, the Company shall have no
obligation to provide any severance benefits to the Participant hereunder to the
extent, but only to the extent, that such provision is prohibited by the terms
of any final order of a federal, state, or local court or regulatory agency of
competent jurisdiction, provided that such an order shall not affect, impair, or
invalidate any provision of the Plan not expressly subject to such order.



j.
Plan Funding. The Company will provide all severance benefits due and owing
directly out of its general assets. To the extent that a Participant acquires a
right to receive benefits under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company. Nothing herein
contained may require or be deemed to require, or prohibit or be deemed to
prohibit, the Company to segregate, earmark, or otherwise set aside any funds or
other assets, in trust or otherwise, to provide for any severance benefits.

 
k.
Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein includes the feminine, any feminine term used herein
includes the masculine, the plural includes the singular, and the singular
includes the plural.



l.
State Unemployment Benefits. Severance is expressly allocated over the severance
pay period for purposes of state unemployment benefits, even if paid in a lump
sum. The "severance pay period" is the period of time beginning on the effective
date of the Participant's termination of employment and extending for the number
of weeks for which the terminated Participant would otherwise receive a week's
pay under the Plan.








--------------------------------------------------------------------------------





m.
Code Section 409A. Notwithstanding anything in the Plan to the contrary, to the
extent a Participant is considered a "specified employee" (as defined in Code
Section 409A) and would be entitled to a payment during the six (6) month period
beginning on Participant's date of termination that is not otherwise excluded
under Code Section 409A, the payment will not be made to the Participant until
the earlier of the six (6) month anniversary of Participant's Separation from
Service or Participant's death and will be accumulated and paid on the first day
of the seventh (7th) month following the date of termination. To the extent any
benefit payable under this Plan constitutes nonqualified deferred compensation
under Code Section 409A, such benefit will not be paid unless the Participant's
termination of employment qualifies as a Separation from Service. The Company
may amend the Plan to the minimum extent necessary to satisfy the applicable
provisions of Code Section 409A. The Company cannot guarantee that any payments
and benefits provided to a Participant under the Plan will satisfy all
applicable provisions of Code Section 409A.






--------------------------------------------------------------------------------





APPENDIX A
Additional Information for Summary Plan Description
This Appendix A, together with the Plan document, constitutes the summary plan
description of the Plan. References in this Appendix A to “you” or “your” are
references to the Participant. Any term capitalized but not defined in this
Appendix A will have the meaning set forth in the Plan.
Your Rights Under ERISA
As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:
•
Receive information about the Plan and benefits offered under the Plan.

•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, and a copy of the latest
annual report filed by the Plan with the U.S. Department of Labor and available
at the Public Disclosure Room of the Employee Benefit Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, and copies of the latest annual report and
updated summary plan description. The Plan Administrator may make a reasonable
charge for the copies.



Prudent Action by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called fiduciaries of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company, or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from exercising
your rights under ERISA.
Enforce Your Rights
If your claim for a benefit is denied or ignored in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
Assistance With Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You also may obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.













--------------------------------------------------------------------------------





General Plan Information
Plan Sponsor:
Vera Bradley, Inc.
12420 Stonebridge Road
Roanoke, IN 46783
Attention: General Counsel
Telephone: [omitted]
Plan Name:
Vera Bradley, Inc. 2014 Executive Severance Plan
Type of Plan:
ERISA welfare benefit plan
Source of Funds:
The Company will pay all benefits due and owing under the Plan directly out of
its general assets. To the extent that a Participant acquires a right to receive
benefits under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company.
Plan Number:
Not applicable
Employer Identification Number:
27-2935063
Plan Administrator:
Compensation Committee of the Board of Directors of Vera Bradley, Inc.
Vera Bradley, Inc.
12420 Stonebridge Road
Roanoke, IN 46783
Attention: General Counsel
Telephone: [omitted]
Agent for Service of Legal Process:
Plan Administrator
Plan Year:
The Company’s fiscal year
Successors:
The Company shall cause the Plan to be assumed by any successor of the Company,
whether such succession occurs by merger, asset acquisition or otherwise, unless
such assumption would occur by operation of law.
Binding Legal Contract:
This Plan shall be a binding legal contract between the Company and the
Participant.










--------------------------------------------------------------------------------





Appendix B
RELEASE AND WAIVER AGREEMENT
This Release and Waiver Agreement (“Agreement”) is entered into this ___ day of
________________, 20__ by and between Vera Bradley, Inc., an Indiana corporation
(the “Corporation”) and (hereinafter “Executive”).
WHEREAS, Executive’s employment with the Corporation is terminated effective
__________________, 20__ (“Termination Date”) and the Corporation and Executive
have voluntarily agreed to the terms of this Agreement in exchange for severance
benefits under the Vera Bradley, Inc. 2014 Executive Severance Plan (the
“Plan”), to which Executive otherwise would not be entitled;
WHEREAS, accordingly the Corporation has determined that Executive will receive
certain severance benefits if Executive executes and complies with the terms of
this Agreement; and
WHEREAS, Executive acknowledges that the consideration received by Executive
under the terms of this Agreement and the Plan for the release and waiver
contained herein is in addition to any consideration the Corporation is
otherwise required to provide Executive.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:
1.
Severance. In consideration for Executive’s agreements contained herein and
Executive’s compliance with Executive’s continuing obligations under the Plan,
including his obligations under Section 7, the Corporation will pay Executive
the applicable severance provided in Section 3 [Note-actual agreement to specify
the applicable subsections of Section 3] of the Plan. Except as specifically
provided in this Agreement, the Plan and any applicable plans, programs or
arrangements of the Corporation including, without limitation, the Corporation’s
Certificate of Incorporation or By-laws, as either may be amended from time to
time, the Vera Bradley, Inc. 2010 Equity and Incentive Plan, as amended from
time to time or any successor thereto (the “Equity Plan”) and any agreements
thereunder, Executive shall not be entitled to any other payment, benefits or
other consideration from the Corporation.



2.
Waiver and Release.

a.
In consideration for the payments and benefits to be provided to Executive as
set forth herein and the Plan, Executive, himself and for any person or entity
that may claim by Executive or through Executive, including Executive’s heirs,
executors, administrators, successors and assigns, hereby knowingly,
irrevocably, unconditionally and voluntarily waives, releases and forever
discharges the Corporation, its Affiliates, and each of its individual or
collective past, present and future parent, subsidiaries, divisions and
affiliates, its and their joint ventures and its and their respective directors,
officers, associates, employees, representatives, partners, consultants
insurers, attorneys, administrators, accountants, executors, heirs, successors,
and agents, and each of its and their respective predecessors, successors and
assigns and all persons acting by, through or in concert with any of them
(hereinafter collectively referred to as “Releasees”), from any and all claims,
causes of action or liabilities relating to Executive’s employment with the
Corporation or the termination thereof, known or unknown, suspected or
unsuspected, arising from any omissions, acts or facts that have occurred up
until and including the date Executive executes this Agreement which have been
or could be asserted against the Releasees, including but not limited to:

i.
causes of action or liabilities relating to Executive’s employment with the
Corporation or the termination thereof arising under Title VII of the Civil
Rights Act, the Age Discrimination in Employment Act (the “ADEA”), the Employee
Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the American with Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, and the Delaware General Corporations Act as such
Acts have been amended, and/or any other foreign, federal, state, municipal, or
local employment discrimination statutes (including, but not limited to, claims
based on age, sex, attainment of benefit plan rights, race, religion, national
origin, marital status, sexual orientation, ancestry, harassment, parental
status, handicap, disability, retaliation, and veteran status); and/or

ii.
causes of action or liabilities related to Executive’s employment with the
Corporation or the termination thereof arising under any other federal, state,
municipal, or local statute, law, ordinance or regulation; and/or

iii.
causes of action or liabilities relating to rights to or claims for pension,
profit-sharing, wages, bonuses or other compensation or benefits; and/or






--------------------------------------------------------------------------------





iv.
any other cause of action relating to Executive’s employment with the
Corporation or the termination thereof including, but not limited to, actions
seeking severance pay, except as provided herein, actions based upon breach of
contract, wrongful termination, defamation, intentional infliction of emotional
distress, tort, personal injury, invasion of privacy, defamation,
discrimination, retaliation, promissory estoppel, fraud, violation of public
policy, negligence and/or any other common law, or other cause of action
whatsoever arising out of or relating to employment with and/or separation from
employment with the Corporation and/or any of the other Releasees.

b.
Nothing herein shall limit or impede Executive’s right to file or pursue an
administrative charge with, or participate in, any investigation before the
Equal Employment Opportunity Commission, or any other local, state or federal
agency, and/or any causes of action which by law Executive may not legally
waive. Executive agrees, however, that if Executive or anyone acting on
Executive’s behalf, brings any action concerning or related to any cause of
action or liability released in this Agreement, Executive waives any right to,
and will not accept, any payments, monies, damages, or other relief, awarded in
connection therewith.

c.
Nothing herein shall constitute a waiver or release of any of Executive’s rights
under this Agreement or the Plan, any other applicable plans, programs or
arrangements of the Corporation including, without limitation, the Corporation’s
Certificate of Incorporation or By-laws, as either may be amended from time to
time, the Equity Plan and any agreements thereunder, or under the
Indemnification Agreement.

d.
Executive expressly waives the benefits of any statute or rule of law that, if
applied to this Agreement, would otherwise exclude from its binding effect any
claims against the Corporation not now known by Executive to exist.



3.
Cause of Action. As used in this Agreement, the phrase “cause of action”
includes all claims, covenants, warranties, promises, agreements, undertakings,
actions, suits, counterclaims, causes of action, complaints, charges,
obligations, duties, demands, debts, accounts, judgments, costs, expenses,
losses, damages and liabilities, of whatsoever kind or nature, in law, equity or
otherwise.



4.
No Assignment of Causes of Action. Executive represents and warrants that he has
not filed or caused to be filed against the Releasees any claims, actions or
lawsuits. Executive further represents and warrants that he has not sold,
assigned, transferred, conveyed or otherwise disposed of to any third party, by
operation of law or otherwise, any claim of any nature whatsoever relating to
any matter covered by this Agreement.



5.
Representations of the Corporation. The Corporation represents that it is not
presently aware of any cause of action that it or any of the other Releasees
have against Executive as of the date hereof. The Corporation acknowledges that
the release granted by Executive in Section 2 above will be null and void in the
event the Corporation subsequently seeks to treat Executive’s termination of
employment as “for Cause” under the Plan.



6.
Representations of Executive. Executive represents that Executive has been given
an adequate opportunity to advise the Corporation’s human resources, legal, or
other relevant management division, and has so advised such division in writing,
of any facts that Executive is aware of that constitute or might constitute a
violation of any ethical, legal or contractual standards or obligations of the
Corporation or any Affiliate. Executive further represents that Executive is not
aware of any existing or threatened claims, charges, or lawsuits that he/she has
not disclosed to the Corporation.



7.
Notice to Seek Counsel, Consideration Period, Revocation Period. Executive
acknowledges that Executive has been advised in writing hereby to consult with
an attorney before signing this document and that Executive has had at least
twenty-one (21) calendar days after receipt of this document to consider whether
to accept or reject this Agreement. Executive understands that Executive may
sign this Agreement prior to the end of such twenty-one (21) calendar day
period, but is not required to do so. Under ADEA, Executive has seven (7)
calendar days after Executive signs this Agreement to revoke it. Such revocation
must be in writing and delivered either by hand or mailed and postmarked within
the seven (7) calendar day period. If sent by mail, it is requested that it be
sent by certified mail, return receipt requested to the Corporation’s General
Counsel Office at 5620 Industrial Road, Fort Wayne, Indiana 46825. If Executive
revokes this Agreement as provided herein, it shall be null and void and
Executive shall not be entitled to receive the payments as described in the
first sentence of Section 1 herein. If Executive does not revoke this Agreement
within seven (7) calendar days of signing it, this Agreement shall become
enforceable and effective on the seventh (7th) day after Executive signs this
Agreement (“Effective Date”).



8.
Governing Law; Disputes. Jurisdiction and venue over disputes with regard to
this Agreement shall be exclusively in the courts of the State of Indiana or the
United States District Court for the Northern District of Indiana. This
Agreement shall be construed and interpreted in accordance with and governed by
the laws of the State of Indiana, without regard to the choice of laws
provisions of such laws. The parties agree that any action brought by a party to
enforce or interpret






--------------------------------------------------------------------------------





this Agreement shall be brought in a State or Federal Court sitting in Indiana;
except that an action by the Corporation to enforce its rights under Section 7
of the Plan may also be brought in Executive’s state of residency or any other
forum in which Executive is subject to personal jurisdiction. In addition,
Executive and the Corporation specifically consent to personal jurisdiction in
the State of Indiana for purposes of this Agreement.


9.
Amendment; Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Corporation. This Agreement shall be enforced in
accordance with its terms and shall not be construed against either party.



10.
Severability. The parties agree that if any provision, section, subsection or
other portion of this Agreement shall be determined by any court of competent
jurisdiction to be invalid, illegal or unenforceable in whole or in part and
such determination shall become final, such provision or portion shall be deemed
to be severed or limited, but only to the extent required to render the
remaining provisions and portion of this Agreement enforceable. This Agreement
as thus amended will remain in full force and effect and will be binding on the
parties and will be enforced so as to give effect to the intention of the
parties insofar as that is possible. In addition, the parties hereby expressly
empower a court of competent jurisdiction to modify any term or provision of
this Agreement to the extent necessary to comply with existing law and to
enforce this Agreement as modified.



11.
Enforcement. This Agreement may be pleaded as a full and complete defense and
may be used as the basis for an injunction against any action at law or
proceeding at equity, or any private or public judicial or non-judicial
proceeding instituted, prosecuted, maintained or continued in breach hereof.



12.
No Enlargement of Employee Rights. Executive acknowledges that, except as
expressly provided in this Agreement, any employment or contractual relationship
between him and the Corporation is terminated, and that he has no future
employment or contractual relationship with the Corporation other than the
contractual relationship created by this Agreement, the Plan, any other
applicable plans, programs or arrangements of the Corporation including, without
limitation, the Corporation’s Certificate of Incorporation or By-laws, as either
may be amended from time to time, the Equity Plan and any agreements thereunder,
and the Indemnification Agreement. The Corporation has no obligation,
contractual or otherwise, to employ or reemploy, hire or rehire, or recall or
reinstate Executive in the future with the Corporation.



13.
No Representations. Executive represents that he has carefully read and
understands the scope and effect of the provisions of this Agreement. Executive
has not relied upon any representations or statements made by the Corporation
that are not specifically set forth in this Agreement.



14.
Counterparts. This Agreement may be executed in two counterparts, each of which
shall be deemed to be an original but both of which together will constitute one
and the same instrument.



15.
Withholding. The Corporation shall withhold from any amounts payable under the
Plan all federal, state, local or other taxes that are legally required to be
withheld, as well as any other amounts authorized or required by policy,
including, but not limited to, withholding for garnishments and judgments or
other court orders.



16.
Successors and Assigns. This Agreement binds and inures to the benefit of
Executive’s heirs, administrators, representatives, executors, successors and
assigns, and the Corporation’s successors and assigns.



17.
Entire Agreement - Termination of Prior Agreements. This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes any previous oral and written agreements or
representations relating to the subject matters herein, except for the
Employment Agreement, any other applicable plans, programs or arrangements of
the Corporation including, without limitation, the Corporation’s Certificate of
Incorporation or By-laws, as either may be amended from time to time, the Equity
Plan and any agreements thereunder, and the Indemnification Agreement.



The undersigned hereby acknowledge and agree that Executive has carefully read
and fully understands all the provisions of this Agreement, has had an
opportunity to seek counsel regarding it and has voluntarily entered into this
Agreement by signing below as of the date(s) set forth above.
IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.





--------------------------------------------------------------------------------





VERA BRADLEY, INC.


By:
Its:
EXECUTIVE










--------------------------------------------------------------------------------





Appendix C
Competitors effective as of March 1, 2018:
•
Matilda Jane Clothing

•
Brighton Collectibles LLC

•
Alex and Ani

•
Spartina 449

•
Cinda B.

•
Dooney & Bourke

•
Brahmin USA

•
LeSportsac

•
Kipling








--------------------------------------------------------------------------------





Plan Participants
As of February 28, 2018
Participants:
John Enwright*
Daren Hull*
Mark C. Dely*
Beatrice Mac Cabe*
Kevin Korney*
Mary Beth Trypus
Stephanie Scheele


* Indicates a CEO Direct Report





